Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Drawings
The drawings were received on 1/8/2021.  These drawings are will NOT be entered, see the examiners’ amendment below.
Specification
The amendment to the specification were received on 1/8/2021.  These changes will NOT be entered, see the examiners’ amendment below.

Election/Restrictions
Claims 17-22 are allowable. The independent claims are generic with regard to the election of species restriction and therefore the withdrawn claims 23-30 have been rejoined, examined and allowed, pursuant to MPEP § 821.04(a). Therefore, The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. McKinley on 2/17/2021

The application has been amended as follows: 
In the Claims

In claim 29, line 1, “the functional” has been changed to “a functional”.
In claim 30, line 1, “the functional” has been changed to “a functional”.
In claim 30, line 2, “same” has been changed to “a”.
Claims 31-32 have been canceled.
In the Drawings
The drawing filed 1/8/2021 has not been entered.
In the Specification
The amendment to the specification filed 1/8/2021 has not been entered.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732